Citation Nr: 1202453	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for erectile dysfunction, assigning a noncompensable rating.  This matter was remanded in March 2010.

In an April 2011 rating decision, the RO granted entitlement to special monthly compensation, based on loss of use of a creative organ, effective October 28, 2004, which corresponds to the date of receipt of the Veteran's original claim.  This grant constitutes a full award of the benefit sought on appeal as to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date.  Thus, this issue is not currently in appellate status.  Id.


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

VA satisfied its duties to the Veteran in a VCAA letter issued in September 2005 pertaining to his claims of service connection.  The letter predated the April 2006 rating decision which granted service connection.  Since the appellate issue in this case (entitlement to assignment of a higher initial rating) are downstream issues from that of service connection (for which the September 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Nevertheless, subsequent to the March 2010 Remand, the RO sent VCAA letters in May 2010, July 2010, and September 2010, with regard to the claim for a higher disability rating.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the March 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The evidence of record contains the Veteran's A outpatient treatment records and private treatment records.  In October 2010, the Veteran submitted documentation indicating that he had no further evidence to submit in support of his claim.  Likewise, there is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA examination in September 2010 pertaining to the issue in appellate status.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue in appellate status.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of disability evaluations following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for diabetes mellitus, type II, and the Veteran has erectile dysfunction due to this disability.  In this regard, the Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, a compensable rating is not warranted under that code.  Specifically, the September 2010 VA examination reflects an inability to maintain an erection but a normal penis and testicle examination.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  

The Board notes that, in recognition of the Veteran's erectile dysfunction, he was awarded special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ by the RO.  Unlike special monthly compensation, which is specifically designed to compensate veterans for disabilities such as erectile dysfunction, the rating schedule is designed with a different purpose in mind:  to provide compensation for disabilities which result in an impairment in earning capacity (i.e. interference with employment).  See 38 C.F.R. §§ 3.321(a), 4.1. Given that the Veteran's erectile dysfunction has not (and could not possibly have) interfered with his employment, a compensable evaluation is not warranted under the schedular criteria.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.


ORDER

Entitlement to a compensable disability rating for erectile dysfunction is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


